MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                     FILED
regarded as precedent or cited before any                            Feb 04 2019, 10:41 am

court except for the purpose of establishing                              CLERK
                                                                      Indiana Supreme Court
the defense of res judicata, collateral                                  Court of Appeals
                                                                           and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Daniel Hageman                                           Curtis T. Hill, Jr.
Marion County Public Defender Agency                     Attorney General of Indiana
Indianapolis, Indiana
                                                         Matthew S. Koressel
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Sharon Louie,                                            February 4, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-1856
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Hon. Clayton A. Graham,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         49G07-1801-CM-1030




Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-1856 | February 4, 2019              Page 1 of 5
                                          Case Summary
[1]   In July of 2018, the trial court sentenced Sharon Louie following her conviction

      for Class A misdemeanor operating a vehicle while intoxicated (“OWI”). The

      trial court sentenced Louie to four days of incarceration to be followed by 361

      days of probation, stating in open court that Louie would not be required to pay

      any probation fees. The trial court also issued several documents, some of

      which indicated that Louie would pay no probation fees and others of which

      indicated that she would pay $340.00 in probation fees. Louie contends that

      the record establishes that the trial court did not intend to impose any probation

      fees, while the State argues the opposite. Because we agree with Louie, we

      remand with instructions to revise the record as necessary to reflect the

      imposition of no probation fees.


                            Facts and Procedural History
[2]   On July 10, 2018, the trial court found Louie guilty of Class A misdemeanor

      OWI and sentenced her to 365 days of incarceration, with 361 days suspended

      to probation. Louie was also assessed a $200.00 statutory countermeasure fee

      and $185.50 in court costs. After Louie indicated that she had already

      completed an Advocates Against Impaired Driving (“AAID”) destructive

      decision panel class and alcohol evaluation and treatment (“AET”), the trial

      court stated that Louie would not be assessed a $400.00 alcohol/drug services

      fee unless it turned out that she had not, in fact, completed the services. The

      trial court also stated,


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1856 | February 4, 2019   Page 2 of 5
              Ms. Louie will be permitted to go to non-reporting probation
              once it is verified that she’s completed her AAID Destructive
              Decision Panel class, her alcohol evaluation and treatment, and
              she pays her Court costs in the amount of $185.50.
              [….]
                     So she’s not going to be assessed a probation fee.
                     How soon can you pay your Court costs, ma’am,
              assuming that you’ve done everything else that you say that
              you’ve done, because that’s going to determine certain probation
              fees.

      Tr. Vol. II p. 56.


[3]   Also on July 10, 2018, the trial court issued several post-hearing orders and

      documents. The trial court’s hand-written minutes from the bench trial made

      no mention of probation fees, indicating that “PROB becomes non-reporting

      after AAID & AET completed & pmt of court costs[.]” Conf. App. Vol. II 59.

      Moreover, the probation order did not order the payment of any probation fees,

      with the spaces on the form for their entry left blank. Other portions of the

      record, however, do seem to indicate the imposition of $340.00 in probation

      fees, contradicting the trial court’s statement at sentencing. Specifically, the

      chronological case summary, sentencing order, and order on fees and costs

      listed probation fees totaling $340.00.


                                 Discussion and Decision
[4]   Both parties acknowledge the inconsistencies regarding the imposition of

      probation fees on Louie. Louie argues that the record, as a whole, indicates

      that the trial court did not intend to impose probation fees and asks us to vacate


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1856 | February 4, 2019   Page 3 of 5
      any portions of the record indicating otherwise. The State argues that the

      record supports the opposite conclusion, i.e., that the trial court intended to

      impose probation fees. “Generally, sentencing determinations are within the

      trial court’s discretion.” McElroy v. State, 865 N.E.2d 584, 588 (Ind. 2007).

      “We review the trial court’s sentencing decision for an abuse of that discretion.”

      Id. “An abuse of discretion has occurred when the sentencing decision is

      ‘clearly against the logic and effect of the facts and circumstances before the

      court, or the reasonable, probable, and actual deductions to be drawn

      therefrom.’” Id. (quoting K.S. v. State, 849 N.E.2d 538, 544 (Ind. 2006)). “The

      approach employed by Indiana appellate courts in reviewing sentences in non-

      capital cases is to examine both the written and oral sentencing statements to

      discern the findings of the trial court.” McElroy, 865 N.E.2d at 589. “Rather

      than presuming the superior accuracy of the oral statement, we examine it

      alongside the written sentencing statement to assess the conclusions of the trial

      court.” Id. “This Court has the option of crediting the statement that

      accurately pronounces the sentence or remanding for resentencing.” Id. We

      conclude that the record supports Louie’s interpretation of it.

[5]   At sentencing, the trial court unequivocally stated on the record that Louie was

      “not going to be assessed a probation fee.” Tr. Vol. II p. 56. Despite some

      contradictory indications in documents generated thereafter, much of the

      documentary record, including the trial court’s handwritten minutes from the

      bench trial and the probation order, is consistent with the trial court’s oral

      statement. In our view, the trial court’s handwritten minutes are especially


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1856 | February 4, 2019   Page 4 of 5
      compelling evidence of its intent, as they could not have been simply copied

      and pasted onto the page. As for the documents that are inconsistent with the

      trial court’s statement (which could, for the most part, be described as

      “boilerplate”), we are confident that they represent clerical errors. Given the

      trial court’s unequivocal statement at sentencing and the documents consistent

      with it, we conclude that it is a true reflection of the trial court’s intent. We

      remand with instructions to revise the record as necessary to reflect the initial

      imposition of no probation fees. See Willey v. State, 712 N.E.2d 434, 446 (Ind.

      1999) (“Based on the unambiguous nature of the trial court’s oral sentencing

      pronouncement, we conclude that the [inconsistent] Abstract of Judgment and

      Sentencing Order contain clerical errors and remand this case for correction of

      those errors.”).1

[6]   We affirm the judgment of the trial court and remand with instructions.


      Bailey, J., and Brown, J., concur.




      1
        That said, it seems just as clear to us that the trial court intended its initial non-imposition of probation fees
      to be conditioned on Louie’s prompt payment of court costs and resulting qualification for non-reporting
      probation. This intent is indicated by the trial court’s question to Louie about when she would be able to pay
      her court costs, “because that’s going to determine certain probation fees.” Tr. Vol. II p. 56. Put another
      way, while Louie was not ordered to pay any probation fees initially, the trial court left open the possibility
      that she could be ordered to pay probation fees if she does not pay her court costs and qualify for non-
      reporting probation. We do not wish our decision to be understood as tying the trial court’s hands regarding
      the possible imposition of probation fees in the future.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1856 | February 4, 2019                        Page 5 of 5